Gaynor, J.:
The plaintiff fell from the street into an open cellarway on the defendants’ premises. A photograph of the cellarway with bars along its sides, Which had been put there after the accident, was allowed to go in evidence against the defendants’ objection. This was error, and also the refusal to charge the defendants’ request that the change after the accident did not impute negligence in not having bars before (Corcoran v. Village of Peekskill, 108 N. Y. 151). If the cellarway had been so far out that it could have been ruled to be; a nuisance or negligent as matter of law, the error would *258be harmless;. but. that was not the case. Counsel for respondent neither submitted a brief nor argued the case.
The judgment should be reversed.
Woodward, Jenks, Rich and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered costs to abide the event.